                 Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 1 of 7




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, California 94121
 4   Telephone: (415) 533-3376
     Emails: csproul@enviroadvocates.com
 5   wilcox@enviroadvocates.com
 6   Attorneys for Plaintiffs
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   WATERKEEPER ALLIANCE, INC.;
     HUMBOLDT BAYKEEPER, a program of                  Civil Case No. 18-cv-3521
11
     Northcoast Environmental Center; LAKE
12   WORTH WATERKEEPER; MISSOURI
                                                       OPPOSITION TO MOTION TO
     CONFLUENCE WATERKEEPER;
13                                                     INTERVENE
     MONTERREY COASTKEEPER, a program of
     The Otter Project, Inc.; RIO GRANDE
14   WATERKEEPER, a program of WildEarth
15   Guardians; RUSSIAN RIVERKEEPER;
     SNAKE RIVER WATERKEEPER, INC.;
16   SOUND RIVERS, INC.; UPPER MISSOURI
     WATERKEEPER, INC.; TURTLE ISLAND
17   RESTORATION NETWORK; WILDEARTH
     GUARDIANS; ECOLOGICAL RIGHTS
18   FOUNDATION,
19
20                   Plaintiffs,

21          v.
22   ANDREW R. WHEELER, in his official
23   capacity as Administrator of the U.S.
     Environmental Protection Agency; U.S.
24   ENVIRONMENTAL PROTECTION
     AGENCY; RICKY DALE JAMES, in his
25   official capacity as Assistant Secretary of the
     Army for Civil Works; and U.S. ARMY CORPS
26   OF ENGINEERS,
27
28                  Defendants.
                 Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 2 of 7




 1                                               INTRODUCTION
 2          Plaintiffs Waterkeeper Alliance, Inc.; Humboldt Baykeeper; Lake Worth Waterkeeper; Missouri
 3   Confluence Waterkeeper; Monterrey Coastkeeper; Rio Grande Waterkeeper; Russian Riverkeeper;
 4   Snake River Waterkeeper, Inc.; Sound Rivers, Inc.; Upper Missouri Waterkeeper, Inc.; Turtle Island
 5   Restoration Network; WildEarth Guardians; and Ecological Rights Foundation oppose Chantell and
 6   Michael Sackett’s (“the Sacketts”) Motion to Intervene. See Dkt. 95. The Sacketts fail to show that they
 7   are entitled either to intervention as a matter of right or to permissive intervention because the existing
 8   Defendants, who have the same interests as the Sacketts, adequately represent the Sacketts. Furthermore,

 9   this Court has broad discretion to deny permissive intervention when it will unduly delay or prejudice
10   the adjudication of the rights of the existing parties, as the Sacketts’ intervention would in this case.
11   Indeed, this Court has already considered and rejected the Sacketts’ attempt to intervene in another case
12   challenging the same agency rule that the Sacketts attempt to intervene to defend here, the Navigable
13   Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22250 (April 21,
14   2020) (“Replacement Rule”). See State of California, et al., v. Andrew Wheeler, et al., 3:20-cv-03005-
15   RS, Dkt. 200.
16          The Sacketts’ motion to intervene should be denied for the reasons discussed above. However, if
17   the Court is inclined to grant the Sacketts’ motion to intervene or to otherwise allow them to participate
18   in this lawsuit, then Plaintiffs request that their briefing be limited to no more than 10 pages given the
19   single argument they claim to want to raise and that they file consolidated briefs with additional
20   defendant-intervenors, if any, that should subsequently attempt to intervene in this case. This will reduce
21   the burden that intervention would have on the existing parties to this litigation while still allowing the
22   Sacketts to raise the single, legally irrelevant and baseless argument they purport to want to raise. See
23   Dkt. 95 at 10-11 (identifying the only argument the Sacketts claim they will make that they claim the
24   Federal Defendants in this case will not make).
25                                                ARGUMENT
            I.       Intervention as of Right is Improper Because the Sacketts Have Failed to Show
26                   Their Interests Are Not Adequately Represented By the Defendants, Who Intend to
27                   Defend the Replacement Rule.
            The Sacketts seek to intervene based on their argument that the Defendants do not adequately
     OPPOSITION TO MOTION TO INTERVENE
                                                           1
               Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 3 of 7




 1   represent their interests. However, the Sacketts’ argument is without merit given that they share an
 2   identical interest with the Defendants: to defend the Replacement Rule. In addition, the argument the
 3   Sacketts seek to raise could not be the basis for the court upholding the Replacement Rule, thereby
 4   eliminating any value from their participation in this lawsuit.
 5          A party seeking to intervene as a matter of right under Federal Rule of Civil Procedure 24(a)
 6   must show, inter alia, that their “interest [is not] adequately represented by existing parties.” Arakaki v.
 7   Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). The Ninth Circuit applies a three-factor test to
 8   determine whether “existing parties adequately represent” a proposed intervenors’ interest. Id. at 1086.

 9   This test considers: “(1) whether the interest of a present party is such that it will undoubtedly make all
10   of a proposed intervenor’s arguments; (2) whether the present party is capable and willing to make such
11   arguments; and (3) whether a proposed intervenor would offer any necessary elements to the proceeding
12   that other parties would neglect.” Id. The burden to establish inadequacy of representation is on the
13   proposed intervenor. Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996) (“NFRC”).
14          The Sacketts’ motion to intervene should be denied because they share an identical interest with
15   the Defendants, to uphold the Replacement Rule. As the Sacketts grudgingly admit, where, as here, the
16   “ultimate objective for both defendant and intervenor-defendants is upholding the validity of” a
17   government action, “a presumption arises that [the government] defendant is adequately representing
18   intervenor-defendants’ interests.” Prete v. Bradbury, 438 F.3d 949, 957 (9th Cir. 2006); Arakaki, 324
19   F.3d at 1086 (“There is also an assumption of adequacy when the government and the applicant are on
20   the same side”) (citation omitted); see also Dkt. 95 at 10 (admitting this presumption of adequate
21   representation, but then claiming, with no legal support, that this presumption does not apply because
22   they are engaged with EPA in litigation elsewhere). This “presumption can be rebutted only by ‘a
23   compelling showing to the contrary.’” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836,
24   841 (9th Cir. 2011) (quoting Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 951 (9th Cir.
25   2009)). The Sacketts have not overcome this presumption here and their arguments to the contrary lack
26   any basis in law or fact.
27          The Sacketts arguments claiming that Defendants will not adequately represent their interests can
     be summarized as the Sacketts’ apparent belief that EPA will not represent their interests here because
     OPPOSITION TO MOTION TO INTERVENE
                                                          2
               Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 4 of 7




 1   the Sacketts are engaged in other litigation with EPA, that EPA wants to “maximize[e] their power,” that
 2   they generally disagree with EPA’s policies, and that they have a different viewpoint than EPA (agency
 3   versus landowner). Dkt. 95 at 9-12. However, these concerns are irrelevant and/or unfounded.
 4          The Sacketts’ other litigation cannot serve as their basis for intervention here. See, e.g., NFRC,
 5   82 F.3d at 838 (9th Cir. 1996) (rejecting intervention even where proposed intervenor has “sued the
 6   government numerous times”). But, even if this other litigation were relevant, the facts here do not
 7   support the Sacketts’ argument of prejudice. Indeed, Defendants’ published rulemaking actually cited
 8   directly to the Sacketts’ lawsuit as an example of why they assert the Replacement Rule is necessary. 85

 9   Fed. Reg. at 22,270 (citing, e.g., Sackett v. EPA, 566 U.S. 120, 132 (2012) (Alito, J., concurring)). In
10   other words, the Replacement Rule was designed specifically to help the Sacketts themselves as well as
11   other similarly situated individuals. As a result, there is no evidence of animus here. If anything this
12   shows that Defendants have singled out the Sacketts for special, positive treatment, and this special
13   treatment further undercuts the other “differing viewpoints” the Sacketts make.
14          Even if the Replacement Rule had not been created by the Defendants in part to help the Sacketts
15   directly, the Ninth Circuit has previously denied intervention on significantly less compelling grounds
16   than these where the government and the intervenor were both “seeking the same limited interpretation”
17   of a statute. NFRC, 82 F.3d at 838; see also Perry, 587 F.3d at 951 (affirming denial of intervention
18   notwithstanding proposed intervenors’ other lawsuits challenging similar law to that at issue in case
19   where intervention was sought). The Sacketts cannot avoid the fatal flaw in their argument, namely that
20   both they and Defendants seek only to defend the Replacement Rule in this lawsuit. Their only relevant
21   interest here is identical. As a result, the Sacketts have failed to make the “very compelling showing”
22   required to rebut this presumption of adequate representation, and the Court should deny leave to
23   intervene. Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642 F.3d 728, 740 (9th Cir. 2011).
24          Second, the Sacketts’ claim that they should be granted intervention in order to raise a single
25   argument that the government will not make must fail. The Sacketts’ one argument that they claim sets
26   them apart from Defendants is their argument that the Replacement Rule’s narrowed definition of
27   “adjacent wetlands” is “legally compelled” by the plurality’s decision in Rapanos v United States, 547
     U.S. 715 (2006). See Dkt. 95 at 11 (emphasis in original). However, the untenable nature of this
     OPPOSITION TO MOTION TO INTERVENE
                                                          3
               Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 5 of 7




 1   argument as a basis for intervention is clear because the Defendants in the final rule adopting the
 2   Replacement Rule itself rejected the argument that they are compelled to apply the Rapanos plurality
 3   opinion. 85 Fed. Reg. at 22,273 (“The agencies disagree with commenters’ suggestion that the Executive
 4   Order requires the agencies to rely exclusively on Justice Scalia’s opinion in Rapanos.”). Instead, the
 5   Defendants claim they “looked to the text and structure of the CWA, as informed by its legislative
 6   history and Supreme Court guidance, and took into account the agencies’ expertise, policy choices, and
 7   scientific principles.” 85 Fed. Reg. at 22,252 (emphasis added); see also, e.g., id. at 22,314 (“The
 8   agencies believe that this final rule achieves the goals of the Act and provides better clarity for the

 9   regulators and the regulated community alike, while adhering to the basic principles articulated
10   in Rapanos, SWANCC, and Riverside Bayview.”). Because the Replacement Rule can only be upheld on
11   the basis articulated by Defendants, and not a new post hoc rationale presented for the first time in
12   litigation by an intervenor, the Sacketts’ single proffered argument would be irrelevant. See Motor
13   Vehicle Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983) (“[A]n agency’s
14   action must be upheld, if at all, on the basis articulated by the agency itself.”); see also Nat. Res. Def.
15   Council v. EPA, 735 F.3d 873, 884 (9th Cir. 2013) (a court’s review must “begin[] and end[] with the
16   reasoning that the agency relied upon in making the decision”; courts cannot “revise [an agency’s]
17   assumptions”); Camp v. Pitts, 411 U.S. 138, 142 (1973) (“the focal point of judicial review should be
18   the administrative record already in existence, not some new record made initially in the reviewing
19   court”). Only “potentially meritorious” arguments can serve as the bases for intervention, and the
20   Sacketts’ proposed argument necessarily is not such a basis. California ex rel. Lockyer v. United States,
21   450 F.3d 436, 444 (9th Cir. 2006).
22          II.     The Sacketts Should Not be Granted Permissive Intervention Because Their
23                  Interests Are Adequately Represented by the Defendants.
            The Sacketts’ request for permissive intervention should be denied for the same reason as their
24
     request for intervention as of right – the Defendants already adequately represent the Sacketts’ interests.
25
     In assessing whether to grant permissive intervention under Federal Rule of Civil Procedure 24(b) courts
26
     consider (1) “whether the intervenors’ interests are adequately represented by other parties”; (2) the
27
     “legal position they seek to advance and its relation to the merits of the case”; (3) “whether intervention
     OPPOSITION TO MOTION TO INTERVENE
                                                           4
               Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 6 of 7




 1   will prolong or delay the litigation” or otherwise prejudice the original parties; and (4) whether the
 2   proposed intervenor will “significantly contribute to full development of the underlying factual issues in
 3   the suit.” Spangler v. Pasadena City Bd. Of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977). First, as explained
 4   above, permissive intervention is unnecessary because the Sacketts’ interests are adequately represented
 5   by the Defendants. See Perry, 587 F.3d at 955; California v. Tahoe Reg’l Planning Agency, 792 F.2d
 6   775, 779 (9th Cir. 1986). Second, as explained above, the Sacketts’ single legal argument could not
 7   properly serve as justification for Defendants’ decision in this case as it does not reflect the Defendants’
 8   reasoning in making the decision. See, e.g., Motor Vehicle Ass’n, 463 U.S. at 50. Third, because the

 9   Sacketts only seek to pursue a single argument that cannot succeed, the “delay occasioned by
10   intervention outweigh[s] the value added by the [Proposed Intervenors’] participation in the suit.” Perry,
11   587 F.3d at 955–956. Finally, the Sacketts’ participation is not necessary for factual development of this
12   record review lawsuit. See Camp, 411 U.S. at 142.
13          III.    If the Sacketts’ Request for Intervention is Granted, or the Sacketts Are Allowed to
14                  Appear as Amicus Curiae, the Court should Impose Conditions on the Sacketts’
                    Participation to Avoid Delay and Prejudice to Plaintiffs.
15
            Should the Court grant the Sacketts intervention or leave to file an amicus curiae brief, Plaintiffs
16
     request that any such briefing be limited in scope and length. The Advisory Committee Note to the 1966
17
     amendments to Rule 24 states that even “intervention of right under the amended rule may be subject to
18
     appropriate conditions or restrictions responsive among other things to the requirements of efficient
19
     conduct of the proceedings.” See Fed. R. Civ. P. 24 Advisory Comm. Notes (1966 Amend.). The
20
     Sacketts have only identified a single argument they hope to make. As a result, the Court should limit
21
     the Sacketts’ briefing to that single issue and limit their brief length to a maximum of 10 pages. See, e.g.,
22
     Wildearth Guardians v. Salazar, 272 F.R.D. 4, 20–21 (D.D.C. 2010) (discussing past restrictions on
23
     intervenors of right and imposing a conferral requirement, a requirement that intervenors not interject
24
     new claims or “stray into collateral issues,” page limits for merits briefing, and a requirement that
25
     intervenors submit a joint statement of facts). This would reduce the burden that the Sacketts’
26
     participation would have on the other parties.
27


     OPPOSITION TO MOTION TO INTERVENE
                                                          5
               Case 3:18-cv-03521-RS Document 100 Filed 02/02/21 Page 7 of 7




 1          In addition, should additional parties attempt to intervene on behalf of Defendants, Plaintiffs
 2   intend to request that the Court, should it grant intervention or other participation, order all of the
 3   defendant-intervenors to file a single consolidated brief. See, e.g., Earthworks v. U.S. Dep’t of the
 4   Interior, No. 09-01972 (HHK), 2010 U.S. Dist. LEXIS 77890, at *3 (D.D.C. Aug. 3, 2010) (requiring
 5   intervenors of right to file joint motions and memoranda). This would be consistent with the Ninth
 6   Circuit’s denial of intervention to “a similarly situated intervenor” in Arakaki where the Court
 7   determined that an existing intervenor was “capable and willing to make all of [the proposed
 8   intervenor’s] arguments.” Arakaki, 324 F.3d at 1086–87.

 9                                                 CONCLUSION
10          Plaintiffs therefore respectfully request that the Sacketts not be granted intervention, either as of
11   right or permissive, and that, should intervention or other participation be granted, the Court limit such
12   participation as discussed above.
13
     Dated: February 2, 2021                        Respectfully submitted,
14
15                                  By:             /s/ Stuart Wilcox______
                                                    Stuart Wilcox
16
                                                    Attorney for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27


     OPPOSITION TO MOTION TO INTERVENE
                                                           6
